Citation Nr: 1231736	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  03-25 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 10, 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant had active service from February 1970 to September 1971. 

This appeal to the Board of Veterans Appeals, hereinafter the Board, arises from a September 2002 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that granted service connection for PTSD and then assigned an initial 30 percentage rating from October 4, 2001.  Thereafter, by an August 2005 decision of a Decision Review Officer (DRO), the schedular evaluation for the appellant's PTSD was increased to 50 percent from July 10, 2003.  Notwithstanding this increase to 50 percent, the appellant did not indicate he was satisfied with the decision rendered, nor did that determination award the highest schedular rating possible, so it remains for consideration whether the appellant can receive a still higher rating.  See AB. v. Brown, 6 Vet. App. 35, 38-39 (1993). 

In January 2006, the appellant and his spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims folder.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

In February 2006, the Board remanded this case to the RO for further development and consideration.  After the claim was returned to the Board, in a February 2008 decision, the Board denied the appellant's claim.  The appellant was notified and then he appealed that action to the United States Court of Appeals for Veterans Claims (Court).  In a February 2009 Order, granting a joint motion, the Court vacated the Board's decision and remanded the case to the Board for compliance with the instructions in the joint motion.  To comply with the Court's order, in June 2009, the Board again remanded this claim.  The file was returned to the Board for further consideration. 

In April 2012, the Board requested a medical expert opinion from a member of the Veterans Health Administration (hereinafter, "VHA opinion") in accordance with VHA Directive 20006-019 (April 3, 2006), 38 U.S.C.A. §§ 5103A, 7109 (West 2002 & Supp. 2011) and 38 C.F.R. § 20.901 (2011).  The requested opinion was subsequently promulgated in May 2012, the appellant was provided with a copy of this opinion, and was given sixty days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903 (2011). 

The Board notes that the Veteran submitted additional evidence in February 2011, with a waiver of agency or original jurisdiction (AOJ) consideration of such evidence. 


FINDINGS OF FACT

Prior to July 10, 2003, the appellant's PTSD was manifested by irritability, sleeplessness, and some isolation; Global Assessment of Functioning (GAF) scores averaging around 50 have been assigned.  



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent, but no higher, for PTSD have been met prior to July 10, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the Board asking that his service-connected psychiatric disorder be assigned a 50 percent disability rating for the time period prior to July 10, 2003.  As an initial matter, the Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Duties to Notify and Assist the Appellant

The appellant's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the appellant was afforded VA psychiatric evaluations in August 2002, July 2007, and January 2010.  The service member has not indicated that he was seen regarding his PTSD by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Board notes here that subsequent to the January 2010 VA psychiatric evaluation, the appellant requested a psychiatric evaluation by an independent provider.  In two statements dated in February 2011, the appellant asserted that his was a very complex illness and required a non-biased outside opinion including appropriate testing, to include magnetic resonance imaging (MRI), and recommendations for future therapy. 

The January 2010 VA psychiatric evaluation was conducted by a licensed psychologist with a doctorate degree.  Review of the report of such evaluation reveals that the examiner sought information as to each aspect of the appellant's illness required for a thorough evaluation of the severity of such illness.  There is no evidence that MRI testing was required in order to assess the severity of the service member's symptoms of PTSD.  The appellant has not identified any aspect of the VA psychiatric evaluation that results in a biased opinion, and review of the report of such evaluation is silent for indicia that the examiner could not provide the Board with an unbiased opinion.  Further, there is no evidence that the examiner did not have the skills and experience required to thoroughly assess the severity of the appellant's symptoms of PTSD. 

As discussed above, the Board has found that the duty to assist the appellant has been met.  The duty to assist the appellant does not require the VA to provide him with an independent psychiatric evaluation.  While the Board may seek an additional medical opinion if the medical complexity or controversy of the case requires an opinion of an examiner outside of the VA.  In this case, however, there is no evidence of such medical complexity or controversy.  38 U.S.C.A. §§ 5103A(d)(2), 7109 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(4)(i), 20.901 (2011). 

Additionally, the Board finds there has been substantial compliance with its June 2009 remand and VHA request directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC sent the appellant additional notice and requested information as to any outstanding treatment records in October 2009, and afforded the appellant an additional VA psychiatric evaluation in January 2010.  The Board notes here that the evaluation report demonstrates that the examiner complied with the detailed instructions and rendered opinions as to the Board's specific inquiries.  The AMC later issued a Supplemental Statement of the Case in October 2010.  Thus, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011). 


II.  Increased Evaluations

Ratings for service-connected disabilities are determined by comparing the service member's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The appellant's psychiatric disorder has been rated in accordance with the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411 (2011).  The criteria provides for a 30 percent disability rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Under DSM-IV, a GAF score of 41-50 generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, of school functioning (e.g., no friends, unable to keep a job).  A GAF score 51-60 generally reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A score of 61-70 generally reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

III.  Discussion - Prior to July 10, 2003

The appellant's psychiatric disorder was initially rated as 30 percent disabling, effective October 4, 2001, the effective date of service connection.  In August 2005, the disability rating assigned to the disorder was increased to 50 percent, effective July 10, 2003, the date upon which the medical evidence of record supported such.  The discussion below only addresses whether the evidence of record supports the assignment of a disability rating in excess of 30 percent prior to July 10, 2003.  

With respect to the evidence of record, one of the appellant's treatment providers at the Vet Center in Huntington, West Virginia, submitted a letter on behalf of the appellant in October 2001.  In the letter, she reported that while the appellant was currently employed, his poor memory and concentration make him dangerous in an industrial setting and thus affects the appellant's self esteem.  She reported that the appellant suffered from major depression, anxiety, and panic attacks at least six times each week.  Moreover, the same health care provider wrote that the appellant was no longer interested in relationships, had problems with personal hygiene, and felt helpless and worthless.  She indicated that the appellant's GAF score was 43, with a GAF score of 45 in the past year.  She opined that such decreased GAF score demonstrated social and industrial impairment, which she rated as greatly impaired. 

Vet Center records dated in November 2001 indicate that the appellant was sad, but wanted to talk, as he had recently attended a military reunion.  Vet Center records, dated in January 2002, indicate that the appellant reported problems with work and his wife.  The treatment provider reported that the appellant sought out and met with a former fellow service member and that they talked for hours.  Vet Center records dated in March 2002 indicate that the service member reported problems with work and presented very cold (emotionally), with little expression and an inappropriate laugh.  The treating professional wrote that the appellant's mood changed from crying to laughing during his appointment and he complained of recurrent nightmares and survivor's guilt. 

VA treatment records dated in June 2002 indicate that the appellant reported that his PTSD problems increased with certain triggers (or stimulants), such as watching combat-related television.  He reported that his prescribed sleep medication did not help.  The examiner wrote that the appellant presented himself as being alert, oriented, and cooperative, with an anxious mood, appropriate affect, good eye contact, and normal speech.  No psychotic symptoms, or suicidal or homicidal ideations, were reported or noted. 

On VA psychiatric evaluation in August 2002, the appellant reported the following symptoms:  depression; sleep disturbances; nightmares; flashbacks; anxiety; nervousness; occasional helplessness and hopelessness; war memories; and irritability.  He stated that he had been employed at the same job for the last sixteen years, but that he had problems with anxiety and concentration at work.  When questioned, the appellant indicated that he was married and had adult children from his first marriage.  The appellant's wife was with him during the examination, and she told the examiner that even mild noise woke the appellant at night and that he was easily startled.  She reported that her husband was more isolated and had declining interest in participation in household activities.  It was also said by the appellant's spouse that the service member use to go to restaurants on weekends, but that he no longer wanted to even do that because of his anxiousness around crowds.  Returning to the appellant, the examiner noted that while the appellant had anger issues, the appellant himself thought that he was able to cope with his anger outbursts.  Again, it was reported that the appellant did not go to social gatherings, he did not want to make friends, and that he only wanted to be alone.  The appellant indicated that in order to copy, he used alcohol (heavily). 

In August 2002, once again the appellant was at his local VA health care facility.  He appeared casually dressed, with fair hygiene.  He demonstrated a congruent and dysthymic mood and restricted affect.  He denied auditory and visual hallucinations.  His short and long term memory was judged to be good, and he demonstrated coherent speech of normal rate, rhythm, and prosity.  He was oriented to time, place, and person.  There was no evidence of delusional phenomena.  Yet, the appellant also admitted to occasional passive suicidal thoughts, without intent or plan.  He denied homicidal thoughts.  The examiner noted the service member's behavioral symptoms of PTSD to include avoidance, startle response, and isolation; and his cognitive symptoms to include sustaining attention because of anxiety and depression.  The examiner assigned a GAF score of 54. 

VA treatment records dated in November 2002 indicate that the appellant complained of sleep problems, and reported that he slept in a different bed from his wife due to his constant restlessness. 

In conjunction with the Court's vacation of the Board's previous decision on this issue, the Board sought additional clarification in April 2012 via the VHA.  A report was accomplished in May 2012 and is of record.  Of particular interest to the issue now before the Board is the abbreviated comments proffered below:

A.  Although there is a gap in the specific information prior to the examination of August 2002, can it be concluded that the information in the record suggested that the appellant was experiencing serious systems and manifestations of PTSD, such that a rating of 50% disabling would be appropriate.

Yes. . . . 

....

DISCUSSION:  In the review of the entire record, the patient shows fairly consistent symptom profile of posttraumatic stress disorder. . . . The patient has impairment in social function, such as friendships, marital relationship, and parenting relationship but does not have complete disruption or severe impairment in these social and personal realms. . . .

The record reflects that prior to July 10, 2003, the appellant had been assigned GAF scores of 43 and 54.  No other GAF scores are of record during such period. As discussed above, a GAF score of 41-50 generally reflects serious symptoms or serious impairment in social, occupational, of school functioning, and a score of 51-60 generally reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). 

In evaluating the appellant's disability, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 (2011), which requires that reasonable doubt be resolved in the appellant's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the appellant had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  The Board finds this case is distinguishable from Mittleider in that there is no medical evidence of record that the appellant suffers from manifestations and symptoms associated with a nonservice-connected or another service-connected disorder that would somehow affect his PTSD.

Upon reviewing the record, it is the conclusion of the Board that the evidence does support a disability rating of 50 percent for PTSD, but no higher, prior to July 10, 2003.  The evidence indicates that prior to this date, the appellant experienced serious irritability, anxiousness, sleeplessness, anxiety, hypervigilance, and nightmares.  Before this date, the record suggests that the service member had social interaction with family members and some, if limited, social contact with others.  Nevertheless, those same records have reported that the appellant's ability to work had not been affected by his PTSD.  

Although the entire record is not without a measure of ambiguity due to the lack of medical treatment records indicating that the appellant had sought continuous counseling or other psychiatric treatment solely for his PTSD, the Board concludes that the totality of the evidence in the file appears to be at least in approximate balance.  As the Board is unable to conclude that the preponderance of the evidence is against the claim, the claim may not be denied.  It is the conclusion of the Board that the appellant's overall disability picture indicates that a 50 percent disability rating should be assigned for PTSD from the date in which the appellant submitted his claim to July 10, 2003.  38 C.F.R. § 4.7 (2011).  The Board would add that this conclusion appears to be justified based upon the VHA doctor's opinion that even concluded that the appellant's disability warranted a 50 percent rating.  Hence, the appellant's claim is granted. 

However, it is also the conclusion that the evidence, in no uncertain terms, does not support a disability rating in excess of 50 percent prior to July 10, 2003.  He was not deemed unemployable as a result of his PTSD.  Additionally, during this time period, the appellant was determined to be capable of caring for his physical well-being, and he did not complain of delusions or other thought disorders. 

Finally, the Board has also considered whether the appellant is entitled to an extraschedular rating prior to July 10, 2003.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected disability prior to July 10, 2003, is inadequate.  A comparison between the level of severity and symptomatology of the service member's psychiatric disorder with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology. 

The Board further observes that, even if the available schedular rating for the disability is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the service member required frequent hospitalizations solely for his posttraumatic stress disorder.  Additionally, there is not shown to be evidence of marked interference with employment solely due to the disability.  There is nothing in the record which suggests that the disability itself markedly impacted his ability to perform a job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that this service-connected disability on appeal caused impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) prior to July 10, 2003, is not warranted. 


ORDER

A disability rating of 50 percent, but no higher, for PTSD is granted, from the date of the appellant's original claim for benefits to July 10, 2003, subject to the regulations governing the disbursement of monetary benefits.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


